Exhibit 10.2

 

Barclays Bank PLC
5 The North Colonnade
Canary Wharf, London E14 4BB
Facsimile: +44(20)77736461
Telephone: +44 (20) 777 36810

 

c/o Barclays Capital Inc.
as Agent for Barclays Bank PLC
745 Seventh Ave
New York, NY 10019
Telephone: +1 212 412 4000

 

DATE:

September 5, 2013

 

 

TO:

Cubist Pharmaceuticals, Inc.

 

65 Hayden Avenue

 

Lexington, Massachusetts 02421

 

 

ATTENTION:

General Counsel

 

 

TELEPHONE:

(781) 860-8660

 

 

FACSIMILE:

(781) 240-1076

 

 

FROM:

Barclays Capital Inc.

 

as Agent for Barclays Bank PLC

 

 

TELEPHONE:

+1 212 412 4000

 

 

SUBJECT:

Additional Convertible Bond Hedge Transaction

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Barclays Bank PLC
(“Dealer”), through its agent Barclays Capital Inc. (the “Agent”), and Cubist
Pharmaceuticals, Inc. (“Counterparty”).  This communication constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. 
Barclays Bank PLC is not a member of the Securities Investor Protection
Corporation (“SIPC”).  Barclays is authorised by the Prudential Regulation
Authority and regulated by the Financial Conduct Authority and the Prudential
Regulation Authority.

 

--------------------------------------------------------------------------------

 

Disclosure of Agency Relationship

 

The Agent is acting as agent for Dealer.  The Agent does not act as agent of
Counterparty.  Each of Dealer and Counterparty acknowledges to and agrees with
the other party hereto and to and with the Agent that (i) the Agent is acting as
agent for Dealer under the Transaction pursuant to instructions from Dealer,
(ii) the Agent is not a principal or party to the Transaction, and may transfer
its rights and obligations with respect to the Transaction, (iii) the Agent
shall have no responsibility, obligation or liability, by way of issuance,
guaranty, endorsement or otherwise in any manner with respect to the performance
of either party under the Transaction, (iv) Dealer and the Agent have not given,
and Counterparty is not relying (for purposes of making any investment decision
or otherwise) upon, any statements, opinions or representations (whether written
or oral) of Dealer or the Agent, other than the representations expressly set
forth in this Confirmation and the Agreement (as defined below), and (v) each
party agrees to proceed solely against the other party (and any guarantor of
that party), and not the Agent, to collect or recover any money or securities
owed to it in connection with the Transaction.  Each party hereto acknowledges
and agrees that the Agent is an intended third party beneficiary hereunder. 
Counterparty acknowledges that the Agent is an affiliate of Dealer. Dealer will
be acting for its own account in respect of this Confirmation and the
Transaction contemplated hereunder.  For the avoidance of doubt, any performance
by Dealer of its obligations hereunder solely to the Agent shall not relieve
Dealer of such obligations.  The Agent’s performance to Counterparty of Dealer’s
obligations hereunder shall relieve Dealer of such obligations to the extent of
such performance.  Any performance by Counterparty of its obligations (including
notice obligations) through or by means of the Agent’s agency for Dealer shall
constitute good performance of Counterparty’s obligations hereunder to Dealer.

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

1.                                      This Confirmation is subject to, and
incorporates, the definitions and provisions of the 2000 ISDA Definitions
(including the Annex thereto) (the “2000 Definitions”) and the definitions and
provisions of the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and, together with the 2000 Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”).  In the event of any inconsistency between the 2000
Definitions and the Equity Definitions, the Equity Definitions will govern. 
Certain defined terms used herein have the meanings assigned to them in the
Indenture to be dated as of September 10, 2013 between Counterparty and The Bank
of New York Mellon Trust Company, N.A. as trustee (subject to the following
paragraph, the “Indenture”) relating to the USD300,000,000 principal amount of
1.125% Convertible Senior Notes due 2018 and the additional USD50,000,000
principal amount of 1.125% Convertible Senior Notes due 2018 issued pursuant to
the Initial Purchasers’ option exercised on the date hereof (the “Convertible
Securities”).  In the event of any inconsistency between the terms defined in
the Indenture and this Confirmation, this Confirmation shall govern.

 

For the avoidance of doubt, references herein to sections of the Indenture are
based on the draft of the Indenture most recently reviewed by the parties at the
time of execution of this Confirmation. If any relevant sections of the
Indenture are changed, added or renumbered following execution of this
Confirmation but prior to the execution of the Indenture, the parties will amend
this Confirmation in good faith to preserve the economic intent of the parties
based on the draft of the Indenture so reviewed. Subject to the two preceding
sentences, the parties acknowledge that references to the Indenture herein are
references to the Indenture as in effect on the date of its execution, without
giving effect to any amendment or supplement to the Indenture. If the Indenture
is amended or supplemented following such execution date, (x) the Calculation
Agent shall determine the relevant Delivery Obligation and Settlement Date for
any Option exercised thereafter in accordance with this Confirmation by
referring to the relevant provisions of the Indenture without giving effect to
such amendment or supplement and (y) such amendment or supplement shall be
disregarded for all other purposes hereunder (other than for purposes of
Section 8(c) below), unless the parties agree otherwise in writing.  Terms in
quotation marks that are not otherwise defined in this Confirmation shall have
the meanings set forth in the Indenture, unless the context otherwise requires.

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the ISDA 2002 Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule except for (i) the
election of US Dollars (“USD”) as the Termination Currency and (ii) the election
that the “Cross Default” provisions of Section 5(a)(vi) shall apply to
Counterparty with a “Threshold Amount” of USD25 million (or USD50 million at
such time as Counterparty’s senior unsecured indebtedness is rated BBB+ or
greater by Standard & Poor’s Ratings Services (“S&P”) or Baa1 or greater by
Moody’s Investors Service, Inc. (“Moody’s”), in each case, with a stable or
positive outlook (or if Counterparty’s senior unsecured indebtedness is not
rated at such time by S&P or Moody’s, Counterparty’s issuer rating is BBB+ or
greater from S&P or Baa1 or greater from Moody’s, in each case, with a stable or
positive outlook))).  For the avoidance of doubt, the Transaction shall be the
only transaction under the Agreement.  The parties acknowledge that the
Transaction to which this Confirmation relates is not governed by, and shall not
be treated as a transaction under, any other ISDA Master Agreement entered into
between the parties from time to time.

 

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern, and in the event of any inconsistency
between either the Definitions or this Confirmation and the Agreement, the
Definitions or this Confirmation, as the case may be, shall govern.  For the
avoidance of doubt, except to the extent of an express conflict, the application
of any provision of this Confirmation, the Agreement or the Equity Definitions
shall not be construed to exclude or limit the application of any other
provision of this Confirmation, the Agreement or the Equity Definitions.

 

2.                                      The Transaction constitutes a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms:

 

 

 

 

 

Trade Date:

 

September 5, 2013

 

 

 

Effective Date:

 

The closing date for the Convertible Securities issued pursuant to the
over-allotment option exercised on the date hereof.

 

2

--------------------------------------------------------------------------------


 

Option Type:

 

Call

 

 

 

Seller:

 

Dealer

 

 

 

Buyer:

 

Counterparty

 

 

 

Shares:

 

The common stock of Counterparty, par value USD0.001 per share (Ticker Symbol:
“CBST”)

 

 

 

Number of Options:

 

The number of Optional Securities (as defined in the Purchase Agreement) in
denominations of USD1,000 principal amount purchased by Morgan Stanley & Co.
Incorporated, Barclays Capital Inc. and RBC Capital Markets Corporation, as
representatives of the Initial Purchasers (as defined in the Purchase
Agreement), of their option pursuant to the second paragraph of Section 2 of the
Purchase Agreement (as defined below). For the avoidance of doubt, the Number of
Options shall be reduced by any Options exercised hereunder.

 

 

 

Number of Shares:

 

As of any date, the product of the Number of Options, the Applicable Percentage
and the Conversion Rate

 

 

 

Applicable Percentage:

 

30%

 

 

 

Conversion Rate:

 

As of any date, the “Conversion Rate” (as defined in the Indenture) as of such
date, but without regard to any adjustments to the “Conversion Rate” pursuant to
Section 4.04(a) or 4.05(h) of the Indenture (the “Excluded Adjustment
Provisions”).

 

 

 

Premium:

 

USD2,818,500

 

 

 

Premium Payment Date:

 

The Effective Date

 

 

 

Exchange:

 

The NASDAQ Global Select Market

 

 

 

Related Exchanges:

 

All Exchanges

 

 

 

Procedure for Exercise:

 

 

 

 

 

Exercise Dates:

 

Each Conversion Date

 

 

 

Conversion Date:

 

Each “Conversion Date” occurring during the period from and excluding the Trade
Date to and including the Expiration Date, for Convertible Securities, each in
denominations of USD1,000 principal amount, that are submitted for conversion on
such Conversion Date in accordance with the terms of the Indenture but are not
“Relevant Convertible Securities” under, and as defined in, the confirmation
between the parties hereto regarding the Base Convertible Bond Hedge Transaction
dated September 4, 2013 (the “Base Convertible Bond Hedge Transaction
Confirmation”) (such Convertible Securities, the “Relevant Convertible
Securities” for such Conversion Date). For the

 

3

--------------------------------------------------------------------------------


 

 

 

purposes of determining whether any Convertible Securities will be Relevant
Convertible Securities hereunder or under the Base Convertible Bond Hedge
Transaction Confirmation, Convertible Securities that are converted pursuant to
the Indenture shall be allocated first to the Base Convertible Bond Hedge
Transaction Confirmation until all Options thereunder are exercised or
terminated.

 

 

 

Required Exercise on Conversion Dates:

 

On each Conversion Date, a number of Options equal to the lesser of (i) the
number of Relevant Convertible Securities for such Conversion Date in
denominations of USD1,000 principal amount and (ii) the Number of Options on
such date shall be automatically exercised.

 

 

 

Expiration Date:

 

The second “Scheduled Trading Day” immediately preceding the “Maturity Date”.

 

 

 

Automatic Exercise:

 

As provided under “Required Exercise on Conversion Dates”.

 

 

 

Exercise Notice Deadline:

 

In respect of any exercise of Options hereunder on any Conversion Date (x) prior
to the Free Convertibility Period (as defined below), the Exchange Business Day
immediately following such Conversion Date or (y) during the Free Convertibility
Period, the second “Scheduled Trading Day” immediately preceding the “Maturity
Date”.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary herein or in the Equity Definitions,
Dealer shall have no obligation to make any payment or delivery in respect of
any exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 4:00 PM, New York City time, on the Exercise Notice Deadline in respect
of such exercise of (i) the number of Options being exercised on the relevant
Exercise Date, (ii) the scheduled settlement date under the Indenture for the
Convertible Securities converted on the Conversion Date corresponding to such
Exercise Date, (iii) whether such Relevant Convertible Securities will be
settled by Counterparty by delivery of cash, Shares or a combination of cash and
Shares and, if such a combination, the “Specified Dollar Amount” and (iv) the
first “Scheduled Trading Day” of the “Observation Period”; provided that in the
case of any exercise of Options hereunder in connection with the conversion of
any Relevant Convertible Securities on any Conversion Date occurring during the
Free Convertibility Period, the contents of such notice shall be as set forth in
clause (i) above. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Securities. For the avoidance of doubt, if Counterparty fails to give such
notice when due in respect of any exercise of Options hereunder, Dealer’s
obligation to make any payment or delivery in respect of such exercise shall be
permanently extinguished, and late notice shall not cure such failure; provided
that notwithstanding the foregoing, in the case of an exercise of Options
hereunder in respect of a conversion of Relevant Convertible Securities prior to
the Free Convertibility Period, such notice (and the related exercise of
Options) shall be effective if given after the Exercise Notice Deadline, but
prior to 4:00 PM New York City time, on the fifth Exchange Business Day
following the Exercise Notice Deadline, in which event the Calculation

 

4

--------------------------------------------------------------------------------


 

 

 

Agent shall have the right to adjust the Delivery Obligation as appropriate to
reflect the additional costs (including, but not limited to, hedging mismatches
and market losses) and expenses incurred by Dealer in connection with its
hedging activities (including the unwinding of any hedge position) as a result
of Dealer not having received such notice on or prior to the Exercise Notice
Deadline.

 

 

 

Notice of Convertible Security Settlement Method:

 

Counterparty shall notify Dealer in writing no later than March 1, 2018 of the
settlement method and, if applicable, the “Specified Dollar Amount” applicable
to Relevant Convertible Securities with a Conversion Date occurring on or after
March 1, 2018 and ending on and including the second “Scheduled Trading Day”
immediately preceding the “Maturity Date” (the “Free Convertibility Period”). If
Counterparty fails timely to provide such notice, Counterparty shall be deemed
to have notified Dealer of combination settlement with a “Specified Dollar
Amount” of USD1,000 for all conversions occurring during the Free Convertibility
Period.

 

 

 

Settlement Terms:

 

 

 

 

 

Settlement Date:

 

The date one Settlement Cycle following the final day of the relevant
“Observation Period”; provided that Dealer shall not be required to settle prior
to the Exchange Business Day immediately following the date Counterparty
provides the Notice of Delivery Obligation prior to 4:00 PM, New York City time.

 

 

 

Delivery Obligation:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of the
aggregate number of Options exercised on any Exercise Date occurring on a
Conversion Date, Dealer will deliver to Counterparty, on the related Settlement
Date, a number of Shares and/or amount of cash in USD equal to the product of
(i) the Applicable Percentage and (ii) the aggregate number of Shares, if any,
that Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities converted on such Conversion Date pursuant to Section
4.02(a) of the Indenture and/or the aggregate amount of cash, if any, in excess
of USD1,000 per Convertible Security (in denominations of USD1,000) that
Counterparty would be obligated to deliver to holder(s) pursuant to Section
4.02(a) of the Indenture (except that such aggregate number of Shares shall be
determined without taking into consideration any rounding pursuant to Section
4.02(i) of the Indenture and shall be rounded down to the nearest whole number)
and cash in lieu of fractional Shares, if any, resulting from such rounding, if
Counterparty had elected to satisfy its conversion obligation in respect of such
Relevant Convertible Securities by the Convertible Security Settlement Method,
notwithstanding any different actual election by Counterparty with respect to
the settlement of such Convertible Securities (the “Convertible Obligation”);
provided that the Delivery Obligation shall be determined excluding any Shares
and/or cash that Counterparty is obligated to deliver to holder(s) of the
Relevant Convertible Securities as a result of any adjustments to the Conversion
Rate pursuant to the Excluded Adjustment Provisions (and, for the avoidance of
doubt, the Delivery Obligation shall not include any interest payment on the
Relevant Convertible Securities that Counterparty is (or would have

 

5

--------------------------------------------------------------------------------


 

 

 

been) obligated to deliver to holder(s) of the Relevant Convertible Securities
for such Conversion Date); and provided further that if such exercise relates to
the conversion of Relevant Convertible Securities in connection with which
holders thereof are entitled to receive additional Shares and/or cash pursuant
to the adjustments to the Conversion Rate set forth in Section 4.04(a) of the
Indenture, then, notwithstanding the foregoing, the Delivery Obligation shall
include the product of (i) the Applicable Percentage and (ii) such additional
Shares and/or cash, except that the Delivery Obligation shall be capped so that
the value of the Delivery Obligation per Option (with the value of any Shares
included in the Delivery Obligation determined by the Calculation Agent using
the “Daily VWAP” on the last day of the relevant “Observation Period”) does not
exceed the amount as determined by the Calculation Agent that would be payable
by Dealer pursuant to Section 6 of the Agreement if such Conversion Date were an
Early Termination Date resulting from an Additional Termination Event with
respect to which the Transaction (except that, for purposes of determining such
amount (x) the Number of Options shall be deemed to be equal to the number of
Options exercised on such Exercise Date and (y) such amount payable will be
determined as if Section 4.04(a) of the Indenture were deleted) was the sole
Affected Transaction and Counterparty was the sole Affected Party (determined
without regard to Section 8(a) of this Confirmation). Notwithstanding the
foregoing, and in addition to the cap described in the further proviso to the
preceding sentence, in all events the Delivery Obligation shall be capped so
that the value of the Delivery Obligation does not exceed the value of the
consideration actually delivered to holders of such Relevant Convertible
Securities in respect of the conversion thereof (with such consideration
determined based on the actual settlement method elected by Counterparty with
respect to such Relevant Convertible Securities instead of the Convertible
Security Settlement Method and with the value of any Shares included in either
the Delivery Obligation or such consideration determined by the Calculation
Agent using the opening price of the Shares on the Exchange on the Settlement
Date) minus USD1,000 per Relevant Convertible Security.

 

 

 

Convertible Security Settlement Method:

 

For any Relevant Convertible Securities, if Counterparty has notified Dealer in
the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with Section 4.02(a) of the
Indenture (a “Cash Election”) with a “Specified Dollar Amount” of at least
USD1,000, the Convertible Security Settlement Method shall be the settlement
method actually so elected by Counterparty in respect of such Relevant
Convertible Securities; otherwise, the Convertible Security Settlement Method
shall assume Counterparty had made a Cash Election with respect to such Relevant
Convertible Securities with a “Specified Dollar Amount” of USD1,000 per Relevant
Convertible Security.

 

 

 

Notice of Delivery Obligation:

 

No later than the Exchange Business Day immediately following the last day of
the relevant “Observation Period” Counterparty shall give Dealer notice of the
final number of Shares and/or cash comprising the Convertible Obligation;
provided that, with respect to any Exercise Date occurring during the Free
Convertibility Period, Counterparty may provide Dealer with a single notice of
an aggregate number of Shares

 

6

--------------------------------------------------------------------------------


 

 

 

and/or amount of cash comprising the Convertible Obligations for all Exercise
Dates occurring in such period (it being understood, for the avoidance of doubt,
that the requirement of Counterparty to deliver such notice shall not limit
Counterparty’s obligations with respect to Notice of Exercise or Notice of
Convertible Security Settlement Method or Dealer’s obligations with respect to
Delivery Obligation, each as set forth above, in any way).

 

 

 

Other Applicable Provisions:

 

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.11 (except that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the Issuer of the Shares) and 9.12 of the
Equity Definitions will be applicable as if “Physical Settlement” applied to the
Transaction.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
With respect to such certificated Shares, the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
deleting the remainder of the provision after the word “encumbrance” in the
fourth line thereof.

 

 

 

Share Adjustments:

 

 

 

 

 

Method of Adjustment:

 

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 4.05(a), 4.05(b), 4.05(c), 4.05(d),
4.05(e), 4.06 and 4.09 of the Indenture (an “Adjustment Event”) that results in
an adjustment under the Indenture (other than pursuant to the Excluded
Adjustment Provisions), the Calculation Agent shall make a corresponding
adjustment to the terms relevant to the exercise, settlement or payment of the
Transaction. Immediately upon the occurrence of any Adjustment Event,
Counterparty shall notify the Calculation Agent of such Adjustment Event; and
once the adjustments to be made to the terms of the Indenture and the
Convertible Securities in respect of such Adjustment Event have been determined,
Counterparty shall immediately notify the Calculation Agent in writing of the
details of such adjustments.

 

Notwithstanding anything to the contrary herein, if Counterparty or its board of
directors is permitted or required to exercise discretion under the terms of the
Indenture with respect to any determination, calculation or adjustment
(including, without limitation, any adjustment under Section 4.06 of the
Indenture or any determination of the fair market value of distributed property,
the volume weighted average price of Shares or the value of a “unit of Reference
Property”) (any such determination, calculation or adjustment, a “Counterparty
Determination”), if the Calculation Agent disagrees in good faith with such
determination, calculation or adjustment, the Calculation Agent

 

7

--------------------------------------------------------------------------------


 

 

 

shall make the relevant determination, calculation or adjustment for purposes of
the Transaction and, for the avoidance of doubt, shall determine any Delivery
Obligation and Settlement Date thereafter as if the Calculation Agent’s
determination, calculation or adjustment was applicable under the Indenture.
Furthermore, notwithstanding anything to the contrary herein, if any Adjustment
Event occurs during the relevant “Observation Period” but no adjustment was made
to any Convertible Security under the Indenture because the relevant holder was
deemed to be a record owner of the underlying Shares on the related Conversion
Date, then the Calculation Agent shall make an adjustment, as determined by it,
to the terms hereof in order to account for such Adjustment Event.

 

For the avoidance of doubt, Dealer shall not have any delivery obligation
hereunder in respect of any “Distributed Property” delivered by Counterparty
pursuant to the fourth sentence of Section 4.05(c) of the Indenture or any
payment obligation in respect of any cash paid by Counterparty pursuant to the
fourth sentence of Section 4.05(d) of the Indenture (collectively, the
“Conversion Rate Adjustment Fallback Provisions”), and no adjustment shall be
made to the terms of the Transaction on account of any event or condition
described in the Conversion Rate Adjustment Fallback Provisions.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 4.07(a) of
the Indenture.

 

 

 

Notice of Merger Consideration:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election and (ii) the
details of the adjustment made under the Indenture in respect of such Merger
Event.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon the
occurrence of a Merger Event that results in an adjustment under the Indenture,
the Calculation Agent shall make a corresponding adjustment to the terms
relevant to the exercise, settlement or payment of the Transaction, subject to
the provision under “Method of Adjustment” above relating to Counterparty
Determinations; provided that such adjustment shall be made without regard to
any adjustment to the Conversion Rate pursuant to the Excluded Adjustment
Provisions; and provided further that the Calculation Agent may limit or alter
any such adjustment referenced in this paragraph so that the fair value of the
Transaction to Dealer is not reduced as a result of such adjustment; and

 

8

--------------------------------------------------------------------------------


 

 

 

provided further that if, with respect to a Merger Event, the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation organized under the laws
of the United States, any State thereof or the District of Columbia,
Cancellation and Payment (Calculation Agent Determination) may apply at Dealer’s
sole discretion.

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by inserting the parenthetical “(including, for the avoidance
of doubt and without limitation, adoption, effectiveness or promulgation of
regulations authorized or mandated by existing statute)” at the end of clause
(A) thereof, (ii) by the replacement of the word “Shares” with “Hedge Positions”
in clause (X) thereof; (iii) by adding the phrase “or announcement” immediately
after the phrase “due to the promulgation” in the third line thereof and adding
the phrase “formal or informal” before the word “interpretation” in the same
line and (iv) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date”.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Hedging Disruption:

 

Applicable; provided that:

 

(i)                                     Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two phrases at the end of such
Section:

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

9

--------------------------------------------------------------------------------


 

 

 

(ii)                                  Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

For all applicable Potential Adjustment Events and Extraordinary Events, Dealer;
provided, however, that all calculations, adjustments, specifications, choices,
and determinations by the Hedging Party shall be made in good faith and in a
commercially reasonable manner. The parties agree that they will work reasonably
to resolve any disputes.

 

 

 

Determining Party:

 

For all applicable Extraordinary Events, Dealer; provided, however, that all
calculations, adjustments, specifications, choices, and determinations by the
Determining Party shall be made in good faith and in a commercially reasonable
manner. The parties agree that they will work reasonably to resolve any
disputes.

 

 

 

Acknowledgements:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgements:

 

Applicable

 

 

 

3. Calculation Agent:

 

Dealer, which shall make all calculations, adjustments and determinations with
respect to the Transaction that are not expressly required hereunder or under
the Equity Definitions or the Agreement to be made by another party. All
calculations, adjustments, specifications, choices, and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. The parties agree that they will work reasonably to resolve any
disputes.

 

 

 

4. Account Details:

 

Dealer Payment Instructions:

 

Bank: Barclays Bank plc NY

ABA#  026 00 2574

BIC: BARCUS33

Acct: 50038524

Beneficiary: BARCGB33

 

Counterparty Payment Instructions: To be provided by Counterparty

 

 

 

5. Offices:

 

The Office of Dealer for the Transaction is: Not Applicable

 

The Office of Counterparty for the Transaction is: Not Applicable

 

 

 

6. Notices:

 

For purposes of this Confirmation:

 

10

--------------------------------------------------------------------------------


 

 

 

Address for notices or communications to Counterparty:

 

 

 

 

 

To:

Cubist Pharmaceuticals, Inc.

65 Hayden Avenue

Lexington, Massachusetts 02421

 

 

Attn:

General Counsel

 

 

Telephone:

(781) 860-8660

 

 

Facsimile:

(781) 240-1076

 

 

 

 

 

Address for notices or communications to Dealer:

 

 

 

 

 

To:

Barclays Bank PLC

c/o Barclays Capital Inc.

745 Seventh Ave.

New York, NY 10019

 

 

Attn:

Paul Robinson

 

 

Telephone:

(+1) 212-526-0111

 

 

Facsimile:

(+1) 917-522-0458

 

7.                                      Representations, Warranties and
Agreements:

 

(a)                                 In addition to the representations and
warranties in the Agreement and those contained elsewhere herein, Counterparty
represents and warrants to and for the benefit of, and agrees with, Dealer as
follows:

 

(i)                                     On the Trade Date, and as of the date of
any election by Counterparty of the Share Termination Alternative under (and as
defined in) Section 8(a) below, (A) none of Counterparty and its officers and
directors is aware of any material nonpublic information regarding Counterparty
or the Shares and (B) all reports and other documents filed by Counterparty with
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) when considered as a whole (with the
more recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

 

(ii)                                  Without limiting the generality of
Section 13.1 of the Equity Definitions, Counterparty acknowledges that Dealer is
not making any representations or warranties with respect to the treatment of
the Transaction under ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, ASC Topic 480, Distinguishing Liabilities from Equity
and ASC Topic 815-40, Derivatives and Hedging — Contracts in Entity’s Own Equity
(or any successor issue statements), or under any other accounting guidance.

 

(iii)                               Prior to the Trade Date, Counterparty shall
deliver to Dealer a resolution of Counterparty’s board of directors authorizing
the Transaction and such other certificate or certificates as Dealer shall
reasonably request.

 

(iv)                              Counterparty is not entering into this
Confirmation, and will not make any election hereunder, to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

 

(v)                                 Counterparty is not, and after giving effect
to the transactions contemplated hereby will not be, required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

 

(vi)                              On each of the Trade Date and the Premium
Payment Date, Counterparty is not, or will not be, “insolvent” (as such term is
defined under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and Counterparty would be able to
purchase 5,626,075 Shares in compliance with the corporate laws of the
jurisdiction of its incorporation.

 

11

--------------------------------------------------------------------------------


 

(vii)                           To Counterparty’s knowledge, no state or local
(including non-U.S. jurisdictions) law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) solely and not due to any other Dealer
activity as a result of Dealer or its affiliates having the power to vote,
owning or holding (however defined) Shares.

 

(viii)                        The representations and warranties of Counterparty
set forth in Section 3 of the Agreement and Section 1 of the Purchase Agreement
dated as of September 4, 2013 among Counterparty and Morgan Stanley & Co.
Incorporated, Barclays Capital Inc. and RBC Capital Markets Corporation, as
representatives of the Initial Purchasers party thereto (the “Purchase
Agreement”), are true and correct and are hereby deemed to be repeated to Dealer
as if set forth herein.

 

(ix)                              Counterparty understands no obligations of
Dealer to it hereunder will be entitled to the benefit of deposit insurance and
that such obligations will not be guaranteed by any affiliate of Dealer or any
governmental agency.

 

(x)                                 (A) Counterparty is acting for its own
account, and it has made its own independent decisions to enter into the
Transaction and as to whether the Transaction is appropriate or proper for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary, (B) Counterparty is not relying on any communication (written or
oral) of Dealer or any of its affiliates as investment advice or as a
recommendation to enter into the Transaction (it being understood that
information and explanations related to the terms and conditions of the
Transaction shall not be considered investment advice or a recommendation to
enter into the Transaction) and (C) no communication (written or oral) received
from Dealer or any of its affiliates shall be deemed to be an assurance or
guarantee as to the expected results of the Transaction.

 

(xi)                              Counterparty (i) is capable of evaluating
investment risks independently, both in general and with regard to all
transactions and investment strategies involving a security or securities;
(ii) will exercise independent judgment in evaluating the recommendations of any
broker-dealer or its associated persons, unless it has otherwise notified the
broker-dealer in writing; and (iii) has total assets of at least $50 million as
of the date hereof.

 

(b)                                 Each of Dealer and Counterparty agrees and
represents that it is an “eligible contract participant” as defined in the U.S.
Commodity Exchange Act, as amended.

 

(c)                                  Counterparty acknowledges that the offer
and sale of the Transaction to it is intended to be exempt from registration
under the Securities Act of 1933, as amended (the “Securities Act”), by virtue
of Section 4(a)(2) thereof.  Accordingly, Counterparty represents and warrants
to Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws and (v) it is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities.

 

(d)                                 Counterparty agrees and acknowledges that
Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the Bankruptcy Code.  The parties hereto further agree and
acknowledge that it is the intent of the parties (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded
by, among other sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e),
546(g), 548(d)(2), 555 and 560 of the Bankruptcy Code.

 

12

--------------------------------------------------------------------------------


 

(e)                                  It is the intent of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

 

8.                                      Miscellaneous:

 

(a)                                 Alternative Calculations and Dealer Payment
on Early Termination and on Certain Extraordinary Events.  If Dealer shall owe
Counterparty any amount pursuant to “Consequences of Merger Events” above or
Sections 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Counterparty shall
have the right, in its sole discretion, to require Dealer to satisfy any such
Payment Obligation by the Share Termination Alternative (as defined below) by
giving irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 9:30 A.M. New York City time on the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
(“Notice of Share Termination”); provided that if Counterparty does not elect to
require Dealer to satisfy its Payment Obligation by the Share Termination
Alternative, Dealer shall have the right, in its sole discretion, to elect to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Counterparty’s failure to elect or election to the contrary; and
provided further that Counterparty shall not have the right to so elect (but,
for the avoidance of doubt, Dealer shall have the right to so elect) in the
event of (i) an Insolvency, a Nationalization or a Merger Event, in each case,
in which the consideration or proceeds to be paid to holders of Shares consists
solely of cash or (ii) an Event of Default, a Termination Event or an
Extraordinary Event, in each case, which resulted from an event or events within
Counterparty’s control.  Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:

 

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above, Section 12.7
or 12.9 of the Equity Definitions or Section 6(d)(ii) of the Agreement, as
applicable, or such later date or dates as the Calculation Agent may reasonably
determine (the “Share Termination Payment Date”), in satisfaction of the Payment
Obligation.

 

 

 

Share Termination Delivery Property:

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

 

 

 

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

 

 

 

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event, as
applicable. If such Insolvency, Nationalization or Merger Event involves a
choice of consideration to be received by holders, such holder shall be deemed
to have elected to receive the maximum possible amount of cash.

 

 

 

Failure to Deliver:

 

Applicable

 

13

--------------------------------------------------------------------------------


 

Other applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the issuer of the Shares or any portion of the Share
Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

 

(b)                                 Payment by Counterparty. In the event that,
following payment of the Premium, (i) an Early Termination Date occurs or is
designated with respect to the Transaction as a result of a Termination Event or
an Event of Default (other than an Event of Default of the type described in
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Counterparty
owes to Dealer an amount pursuant to Section 6 of the Agreement, or
(ii) Counterparty owes to Dealer an amount pursuant to Article 12 of the Equity
Definitions (including, for the avoidance of doubt, any amount payable in
connection with an Extraordinary Event), such amount shall be deemed to be zero.

 

(c)                                  Additional Termination Events.  The
occurrence of (i) an “Event of Default” with respect to Counterparty under the
terms of the Convertible Securities as set forth in Section 7.01 of the
Indenture or (ii) an Amendment Event shall be an Additional Termination Event
with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.  For the avoidance of doubt, the relevant Early Termination Amount in
respect of an Amendment Event shall be calculated without giving effect to the
related amendment, modification, supplement or waiver.

 

“Amendment Event” means that Counterparty, without the prior consent of Dealer,
amends, modifies, supplements, waives or obtains a waiver in respect of (i) any
term of the Indenture or the Convertible Securities governing the principal
amount, coupon, maturity, repurchase obligation of Counterparty or redemption
right of Counterparty (if any) or any term relating to conversion of the
Convertible Securities (including changes to the conversion rate, conversion
rate adjustment provisions, conversion settlement dates, conversion conditions
or settlement upon conversion), in each case regardless of whether consent of
the holders of Convertible Securities is required, or (ii) any term that would
require consent of the holders of not less than 100% of the principal amount of
the Convertible Securities to amend.

 

(d)                                 Disposition of Hedge Shares.  Counterparty
hereby agrees that if, in the good faith reasonable judgment of Dealer, any
Shares (the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction cannot be freely sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election: (i) in order to allow Dealer to sell the Hedge Shares in
a registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Dealer, (D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 8(d) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities, in form and
substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred

 

14

--------------------------------------------------------------------------------


 

on the sale of Hedge Shares in a private placement); or (iii) purchase the Hedge
Shares from Dealer at the “Daily VWAP” on such Exchange Business Days, and in
the amounts, requested by Dealer.

 

(e)                                  Repurchase and Conversion Rate Adjustment
Notices.  Counterparty shall, at least 10 Scheduled Trading Days prior to
(i) effecting any repurchase of Shares or (ii) consummating or otherwise
executing or engaging in any transaction or event (a “Conversion Rate Adjustment
Event”) that would lead to an increase in the Conversion Rate (as such term is
defined in the Indenture), in each case give Dealer a written notice of such
repurchase or Conversion Rate Adjustment Event (a “Repurchase Notice”) if,
following such repurchase or Conversion Rate Adjustment Event, the Notice
Percentage as determined on the date of such Repurchase Notice will be greater
by 0.5% than the Notice Percentage included in the immediately preceding
Repurchase Notice (or, in the case of the first such Repurchase Notice, greater
than the Notice Percentage as of September 4, 2013 (calculated as if this
Transaction had been entered into as of such date)).  The “Notice Percentage” as
of any day is the fraction, expressed as a percentage, the numerator of which is
sum of (x) the Number of Shares and (y) the number of Shares underlying any
other call option transaction (an “Other Call Option Transaction”) between
Dealer as seller and Counterparty as buyer, and the denominator of which is the
number of Shares outstanding on such day.  In the event that Counterparty fails
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this Section 8(e), then Counterparty agrees to indemnify and hold
harmless Dealer, its affiliates and their respective directors, officers,
employees, agents and controlling persons (Dealer and each such person being an
“Indemnified Party”) from and against any and all losses, claims, damages and
liabilities (or actions in respect thereof), joint or several, to which such
Indemnified Party may become subject under applicable securities laws, including
without limitation, Section 16 of the Exchange Act, relating to or arising out
of such failure.  If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability.  In addition, Counterparty will reimburse any
Indemnified Party for all expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty.  This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.

 

(f)                                   Transfer or Assignment.  Either party may
transfer any of its rights or obligations under the Transaction with the prior
written consent of the non-transferring party, such consent not to be
unreasonably withheld or delayed. For the avoidance of doubt, Dealer may
condition its consent on any of the following, without limitation: (i) the
receipt by Dealer of opinions and documents reasonably satisfactory to Dealer in
connection with such assignment, (ii) such assignment being effected on terms
reasonably satisfactory to Dealer with respect to any legal and regulatory
requirements relevant to Dealer, (iii) the transferee being a “United States
person” (as defined in the Internal Revenue Code of 1986, as amended),
(iv) that, in Dealer’s reasonable determination, Dealer will not be required, as
a result of such transfer, to pay the transferee an amount under
Section 2(d)(i)(4) of the Agreement greater than the amount, if any, that Dealer
would have been required to pay to Counterparty in the absence of such transfer,
(v) that, in Dealer’s reasonable determination, no Event of Default, Potential
Event of Default or Termination Event will occur as a result of such transfer
and (vi) Counterparty continuing to be obligated to provide notices hereunder
relating to the Convertible Securities and continuing to be obligated with
respect to “Disposition of Hedge Shares” and “Repurchase and Conversion Rate
Adjustment Notices” above.  In addition, Dealer may transfer or assign without
any consent of Counterparty its rights and obligations hereunder and under the
Agreement, in whole or in part, to any of its affiliates; provided that (i) such
affiliate’s credit rating from S&P or Moody’s is the same as or higher than
Dealer’s credit rating as of the date of this Confirmation, or Dealer provides a
guarantee of such transferee’s obligations by Dealer or an affiliate of Dealer
with such a credit rating, (ii) in Counterparty’s reasonable determination,
Counterparty will not be required, as a result of such transfer or assignment,
to pay the transferee or assignee an amount under Section 2(d)(i)(4) of the
Agreement greater than the amount, if any, that Counterparty would have been
required to pay to Dealer in the absence of such transfer or assignment and
(iii) the Transaction is at the time of such transfer the legal, valid and
binding obligation of such affiliate.  In the event of any such transfer or
assignment, for the avoidance of doubt, Sections 3(e), 3(f), 4(a)(i) and
4(a)(iii) of the Agreement shall continue to apply, and the identity of the
transferee or assignee shall be entered on the books and records maintained by
each party or its respective agents.  At any time at which any Excess Ownership
Position exists, if Dealer, in its discretion, is unable to effect a transfer or
assignment to a third party in accordance with the

 

15

--------------------------------------------------------------------------------


 

requirements set forth above after using its commercially reasonable efforts on
pricing terms and within a time period reasonably acceptable to Dealer such that
an Excess Ownership Position no longer exists, Dealer may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of the Transaction, such that such Excess Ownership
Position no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and
Section 8(a) of this Confirmation as if (i) an Early Termination Date had been
designated in respect of an Additional Termination Event under a Transaction
having terms identical to the Terminated Portion of the Transaction, (ii)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (iii) the Terminated Portion of the Transaction shall be
the only Terminated Transaction. “Excess Ownership Position” means any of the
following: (i) the Equity Percentage exceeds 9.0%, (ii) Dealer or any
“affiliate” or “associate” of Dealer would own in excess of 13% of the
outstanding Shares for purposes of Section 203 of the Delaware General
Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any person
whose ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any federal,
state or local laws, regulations or regulatory orders applicable to ownership of
Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Dealer
Person under Applicable Laws and with respect to which such requirements have
not been met or the relevant approval has not been received or that would give
rise to any consequences under the constitutive documents of Counterparty or any
contract or agreement to which Counterparty is a party, as reasonably determined
by Dealer, in each case minus (y) 1% of the number of Shares outstanding on the
date of determination.  The “Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer, for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or of any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part (Dealer and any such affiliates, persons
and groups, collectively, “Dealer Group”), beneficially owns (within the meaning
of Section 13 of the Exchange Act), without duplication, on such day and (B) the
denominator of which is the number of Shares outstanding on such day.

 

(g)                                  Staggered Settlement.  Dealer may, by
notice to Counterparty on or prior to any Settlement Date (a “Nominal Settlement
Date”), elect to deliver the Shares on two or more dates (each, a “Staggered
Settlement Date”) or at two or more times on the Nominal Settlement Date as
follows:

 

(i)                                     in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which will be on or
prior to such Nominal Settlement Date, but not prior to the beginning of the
related “Observation Period” or delivery times and how it will allocate the
Shares it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates or delivery times; and

 

(ii)                                  the aggregate number of Shares that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
and delivery times will equal the number of Shares that Dealer would otherwise
be required to deliver on such Nominal Settlement Date.

 

(h)                                 Right to Extend.  Dealer may postpone any
Exercise Date or Settlement Date or any other date of valuation or delivery by
Dealer with respect to some or all of the relevant Options (in which event the
Calculation Agent shall make appropriate adjustments to the Delivery Obligation)
if Dealer determines, in its reasonable discretion, that such extension is
reasonably necessary or appropriate to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock loan market or any other relevant market.

 

(i)                                     Netting and Set-off.  In addition to and
without limiting any rights of set-off that a party hereto may have as a matter
of law, pursuant to contract or otherwise, upon the occurrence of an Early
Termination Date, Dealer (and only Dealer) shall have the right to set off any
obligation that it may have to Counterparty under this Confirmation, including
without limitation any obligation to make any payment of cash or delivery of
Shares to Counterparty, against any obligation Counterparty may have to Dealer
under any other agreement between Dealer and Counterparty relating to Shares
(each such contract or agreement, a “Separate Agreement”), including without
limitation any obligation to make a payment of cash or a delivery of Shares or
any other property or securities. For this purpose, Dealer shall be entitled to
convert any obligation (or the relevant portion of such obligation) denominated
in one currency into another currency at the rate of exchange at which it would
be able to purchase the

 

16

--------------------------------------------------------------------------------


 

relevant amount of such currency, and to convert any obligation to deliver any
Shares or other non-cash property into an obligation to deliver cash in an
amount calculated by reference to the market value of such Shares or other
property as of the Early Termination Date, as determined by the Calculation
Agent; provided that in the case of a set-off of any obligation to release or
deliver assets against any right to receive fungible assets, such obligation and
right shall be set off in kind.  If an obligation is unascertained at the time
of any such set-off, the Calculation Agent may in good faith estimate the amount
or value of such obligation, in which case set-off will be effected in respect
of that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained. For the avoidance of doubt and
notwithstanding anything to the contrary provided in this Section 8(i), in the
event of bankruptcy or liquidation of either Counterparty or Dealer neither
party shall have the right to set off any obligation that it may have to the
other party under the Transaction against any obligation such other party may
have to it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.

 

(j)                                    Status of Claims in Bankruptcy.  Dealer
acknowledges and agrees that this Confirmation is not intended to convey to it
rights with respect to the Transaction that are senior to the claims of common
stockholders or Counterparty in the event of Counterparty’s bankruptcy.  For the
avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Counterparty’s bankruptcy.

 

(k)                                 No Collateral.  Notwithstanding any
provision of this Confirmation, the Agreement, the Equity Definitions or any
other agreement between the parties to the contrary, the obligations of
Counterparty under the Transaction are not secured by any collateral.

 

(l)                                     Disclosure.  Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.

 

(m)                             Method of Delivery.  Whenever delivery of funds
or other assets is required hereunder by or to Counterparty, such delivery shall
be effected through the Agent.  In addition, all notices, demands and
communications of any kind relating to the Transaction between Dealer and
Counterparty shall be transmitted exclusively through the Agent.

 

(n)                                 Agreements and Acknowledgments Regarding
Hedging.  Counterparty understands, acknowledges and agrees that: (A) at any
time on and prior to the Expiration Date, Dealer and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to adjust its hedge
position with respect to the Transaction; (B) Dealer and its affiliates also may
be active in the market for Shares other than in connection with hedging
activities in relation to the Transaction; (C) Dealer shall make its own
determination as to whether, when or in what manner any hedging or market
activities in securities of Issuer shall be conducted and shall do so in a
manner that it deems appropriate to hedge its price and market risk with respect
to the “Daily VWAP”; and (D) any market activities of Dealer and its affiliates
with respect to Shares may affect the market price and volatility of Shares, as
well as the “Daily VWAP”, each in a manner that may be adverse to Counterparty.

 

(o)                                 Wall Street Transparency and Accountability
Act. In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), the parties hereby agree that neither the
enactment of WSTAA or any regulation under the WSTAA, nor any requirement under
WSTAA or an amendment made by WSTAA, shall limit or otherwise impair either
party’s otherwise applicable rights to terminate, renegotiate, modify, amend or
supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, Increased Cost of Hedging, an Excess
Ownership Position, or Illegality (as defined in the Agreement)).

 

(p)                                 Certain Tax Considerations.

 

(i)                                     Dealer makes the following
representations to Counterparty: (A) it is a “foreign person” (as that term is
used in Section 1.6041-4(a)(4) of the U.S. Treasury Regulations) for U.S.
federal income tax purposes, and (B) each payment received or to be received by
it in connection with this Confirmation will be effectively connected with its
conduct of a trade or business in the United States.  Dealer agrees to complete,
accurately and in a manner reasonably satisfactory to Counterparty, to execute
and to deliver to

 

17

--------------------------------------------------------------------------------


 

Counterparty a valid U.S. Internal Revenue Service Form W-8ECI (or any successor
form) and any required attachments thereto (x) upon execution of this
Confirmation and thereafter prior to the date on which such form becomes
invalid, (y) promptly upon reasonable demand by Counterparty and (z) promptly
upon learning that any Form W-8ECI (or any successor thereto) previously
provided by Dealer has become obsolete, invalid or incorrect.

 

(ii)                                  Counterparty makes the following
representation to Dealer: it is a corporation established under the laws of the
State of Delaware and is a “United States person” (as that term is defined in
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended).

 

(iii)                               Counterparty agrees to complete, accurately
and in a manner reasonably satisfactory to Dealer, to execute and to deliver to
Dealer a valid U.S. Internal Revenue Service Form W-9 (or any successor form)
and any required attachments thereto (A) upon execution of this Confirmation and
thereafter prior to the date on which such form becomes invalid, (B) promptly
upon reasonable demand by Dealer and (C) promptly upon learning that any
Form W-9 (or any successor thereto) previously provided by Counterparty has
become obsolete, invalid or incorrect.

 

(q)                                 Early Unwind.  In the event the sale by
Counterparty of the Optional Securities (as defined in the Purchase Agreement)
is not consummated with the Initial Purchasers pursuant to the Purchase
Agreement for any reason by the close of business in New York on September 10,
2013 (or such later date as agreed upon by the parties, which in no event shall
be later than the fifth business day thereafter) (September 10, 2013 or such
later date being the “Early Unwind Date”), the Transaction shall automatically
terminate (the “Early Unwind”) on the Early Unwind Date and (x) the Transaction
and all of the respective rights and obligations of Dealer and Counterparty
thereunder shall be cancelled and terminated and (y) Counterparty shall assume,
or reimburse the cost of, derivatives and other hedging activities entered into
by Dealer or one or more of its affiliates in connection with hedging the
Transaction and the unwind of such hedging activities, and purchase any Shares
purchased by Dealer or one or more of its affiliates in connection with hedging
the Transaction at the cost at which Dealer or such affiliates purchased such
Shares. Following such termination, cancellation and payment, subject to the
preceding sentence, each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of either party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date.

 

(r)                                    Regulatory Provisions.  The time of
dealing for the Transaction will be confirmed by Dealer upon written request by
Counterparty. The Agent will furnish to Counterparty upon written request a
statement as to the source and amount of any remuneration received or to be
received by the Agent in connection with a Transaction.

 

(s)                                   Severability; Illegality.  Notwithstanding
anything to the contrary in the Agreement, if compliance by either party with
any provision of the Transaction would be unenforceable or illegal, (a) the
parties shall negotiate in good faith to resolve such unenforceability or
illegality in a manner that preserves the economic benefits of the transactions
contemplated hereby and (b) the other provisions of the Transaction shall not be
invalidated, but shall remain in full force and effect.

 

(t)                                    Waiver of Jury Trial.  EACH OF
COUNTERPARTY AND DEALER HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR
THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

 

(u)                                 Governing Law;
Jurisdiction.                                THIS CONFIRMATION AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH
ALL MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN,
AND ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

18

--------------------------------------------------------------------------------


 

This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

 

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer a facsimile of the fully-executed
Confirmation to Dealer at (917) 522-0458.  Originals shall be provided for your
execution upon your request.

 

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

 

Very truly yours,

 

BARCLAYS CAPITAL INC.

 

acting solely as Agent in connection with the Transaction

 

 

 

 

 

By:

/s/ Cory Terzis

 

 

Name:

Cory Terzis

 

 

Title:

Authorized Signatory

 

 

--------------------------------------------------------------------------------


 

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Michael J. Tomsicek

 

 

Name:

Michael J. Tomsicek

 

 

Title:

Senior Vice President and

 

 

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------